Citation Nr: 0809316	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  04-31 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for a depressive 
disorder, currently assigned a 50 percent evaluation.

2.  Entitlement to an increased rating for residuals of right 
fourth and fifth metatarsal head resection with 
metatarsalgia, currently assigned a 30 percent evaluation.

3.  Entitlement to an effective date earlier than March 23, 
2004, for the assignment of a 30 percent rating for residuals 
of right fourth and fifth metatarsal head resection with 
metatarsalgia.

4.  Entitlement to an effective date earlier than December 
11, 2000, for the assignment of a 30 percent rating for a 
right wrist disorder with scaphoid-lunate advanced collapse.

5.  Propriety of a combined evaluation of 70 percent for 
service-connected disabilities effective from June 24, 1993, 
to March 22, 2004.
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1969 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of March 2004 and August 2004.  

In his February 2006 substantive appeal, the veteran claimed 
service connection for left foot, knee, and back 
disabilities.  The claims for service connection for a knee 
disability, and the petition to reopen previously denied 
claims for service connection for left foot and back 
disabilities, have not been developed for appellate review 
and referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A depressive disorder is manifested by symptoms resulting 
in difficulty, but not inability, in establishing and 
maintaining effective work and social relationships.  

2.  Residuals of right fourth and fifth metatarsal head 
resection with metatarsalgia are manifested by slight 
clawfoot, without bony fixation, callosities, or hammertoes; 
the veteran has a normal gait and is able to ambulate without 
assistive devices, and does not have additional functional 
impairment or loss of use of the foot.  

3.  Final Board and rating decisions dated from March 1983 to 
July 1998 assigned schedular ratings of 20 percent or less 
for residuals of right fourth and fifth metatarsal head 
resection with metatarsalgia.

4.  After the July 1998 rating decision, a claim for an 
increased rating for residuals of right fourth and fifth 
metatarsal head resection with metatarsalgia was received on 
January 17, 2001.

5.  Symptoms reflective of a 30 percent rating for residuals 
of right fourth and fifth metatarsal head resection with 
metatarsalgia shown after January 17, 2001, were present as 
of the date of claim, but a factually ascertainable increase 
in disability was not shown during the year preceding the 
claim.

6.  Final Board and rating decisions dated from March 1983 to 
July 1998 assigned schedular ratings of 20 percent or less 
for a right wrist disorder with scaphoid-lunate advanced 
collapse.  

7.  After the July 1998 rating decision, a claim for an 
increased rating for the right wrist disorder was not 
received before the December 11, 2000, effective date of the 
grant of a 30 percent rating, and it is not factually 
ascertainable that an increase occurred during the year 
preceding the claim.

8.  Effective June 24, 1993, the veteran's service-connected 
disabilities were rated 50 percent (for a depressive 
disorder), 20 percent (for residuals of right fourth and 
fifth metatarsal head resection with metatarsalgia), and 20 
percent disabling (for a right wrist disorder).

9.  Effective December 11, 2000, the veteran's service-
connected disabilities were rated 50 percent (a depressive 
disorder), 30 percent (a right wrist disorder), and 20 
percent disabling (residuals of right fourth and fifth 
metatarsal head resection with metatarsalgia). 

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
rating for depressive disorder are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 
(2007).

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of right fourth and fifth metatarsal head 
resection with metatarsalgia left foot fracture residuals 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71a, Diagnostic Code 5284 (2007).

3.  The criteria for an effective date of January 17, 2001, 
but not earlier, for the grant of a 30 percent rating for 
residuals of right fourth and fifth metatarsal head resection 
with metatarsalgia have been met.  38 U.S.C.A. §§ 1155, 5107, 
5110, 7104, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.155, 3.400, 4.71a (2007).  

4.  The criteria for an effective date earlier than December 
11, 2000, for a 30 percent rating for a right wrist disorder 
with scaphoid-lunate advanced collapse have not been met.  
38 U.S.C.A. §§ 1155, 5110, 7104, 7105 (West 2002); 38 C.F.R. 
§ 3.400 (2007).

5.  The combined ratings for the veteran's service-connected 
disabilities effective June 24, 1993, were correctly 
calculated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.25 
(2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  For an increased compensation claim, the veteran 
must be notified that he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355 (Jan. 30, 2008).  

In this case the veteran was provided a letter in May 2004, 
with respect to his claims for increased ratings for 
depressive disorder and right foot condition, telling him 
that in order for an increased rating, evidence must show his 
condition had become more severe, or gotten worse.  The RO 
advised the claimant of his and VA's respective duties for 
obtaining different types of evidence, and told him to 
provide any relevant evidence in his possession.  The notice 
also provided examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., treatment records, Social 
Security Administration (SSA) determinations, statements from 
employers, or statements discussing his disability symptoms 
from people who had witnessed how they affected him.  

In March 2006, he was provided information regarding assigned 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  He was told that a disability rating 
was assigned for service-connected disabilities, under a 
rating schedule, and that the rating could change if the 
condition changed.  He was told that a disability rating will 
be determined under the rating schedule, with ratings ranging 
from 0 percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment.  

Cumulatively, the veteran was informed of the necessity of 
providing on his/her own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  He was provided with 
the specific criteria for the various ratings in the December 
2005 statement of the case.    

Subsequent to the notification letters, his claim was 
readjudicated in a March 2007 supplemental statement of the 
case.  Thus, the timing defect was cured by a subsequent 
readjudication.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).   
Thus, the duty to notify has been satisfied.

The veteran's pertinent medical records have been obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  There is no objective evidence 
indicating that there has been a material change in the 
service-connected disorder(s) since the claimant was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The VA examinations 
were thorough and supported by VA outpatient treatment 
records.  The examination in this case is adequate upon which 
to base a decision.  The records satisfy 38 C.F.R. § 3.326.

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

With respect to the earlier effective date issues, the 
Federal Circuit held that 38 U.S.C. § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate a claim upon receipt of a notice of 
disagreement with the effective date assigned by a RO for a 
compensation award.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  In this regard, once a decision has been 
made awarding service connection, a disability rating, and an 
effective date, § 5103(a) notice has served its purpose, as 
the claim has already been substantiated.  Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).  

As to the propriety of the calculation of the combined 
rating, the decision rests on the interpretation of the law, 
and the VCAA is inapplicable.  See Mason v. Principi, 16 Vet. 
App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 
(2004) (holding that VCAA notice was not required where 
evidence could not establish entitlement to the benefit 
claimed).  

The Board also concludes VA's duty to assist has been 
satisfied.  Examinations were provided with respect to the 
increased rating issues.  An examination is not necessary in 
connection with the earlier effective date claim, because the 
examination could not show evidence of the veteran's past 
disability.  Identified VA and private medical records have 
been received, as have former employer and SSA disability 
records.  He has not identified any potentially relevant 
evidence that has not been submitted, and, in fact, stated 
that he has no additional information to provide.  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

On several occasions over the past years, the veteran has 
written to the VA when specific evidence he submitted was not 
discussed in the relevant VA document, indicating that he 
believes that the evidence was not reviewed.  In this case, 
the Board has thoroughly reviewed all the evidence in the 
veteran's multiple claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

II.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The "present," however, extends from one year before the 
claim was filed until VA makes a final decision on the claim.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  If the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending, staged ratings may be 
assigned.  Id.  

A.  Depressive Disorder

Service connection for a depressive disorder was granted in a 
February 1996 rating decision, with a 50 percent rating 
assigned at that time, effective June 24, 1993.  The 
veteran's claim for an increased rating was received in March 
2004.  In this claim, the veteran said he was claiming a 100 
percent rating, effective July 1, 1991.  However, the veteran 
did not appeal either the assigned rating or the effective 
date in the February 1996 rating decision; thus, that 
decision is final, and can only be revised if clear and 
unmistakable error (CUE) is shown.  

Psychiatric disabilities are evaluated under a general rating 
formula for mental disorders.  38 C.F.R. § 4.130.  According 
to the general rating formula, a mental disorder is rated 50 
percent disabling when it results in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A rating of 70 percent is warranted when it results in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsess ional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is assigned when the condition results 
in total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

On a VA psychiatric examination in July 2004, the veteran 
described constant anxiety and continuous depression.  He 
complained of insomnia and poor concentration.  On 
examination, he had frequent mood lability and was tearful 
during the interview.  However, the examiner noted that the 
veteran did not have any impairment of thought process or 
communication, delusions or hallucinations, inappropriate 
behavior, suicidal or homicidal thoughts, impairment of short 
or long term memory, neglect of personal appearance and 
hygiene, impaired impulse control, or obsessional rituals 
which interfere with routine activities.  His speech was 
clear and fluent.  The examiner assigned a global assessment 
of functioning (GAF) score of 55.  

VA treatment records show only intermittent mental health 
follow-up.  Before the VA examination, in April 2004, the 
veteran was moderately to mildly depressed, and a GAF of 55 
was noted.  Subsequent to the VA examination, VA outpatient 
treatment records dated from March to November 2005 show that 
he has continued to exhibit a depressed mood and affect, or a 
labile mood with sadness and crying.  However, has not 
demonstrated any abnormal thought processes or content.  His 
depressive disorder has been noted to be "moderate to 
severe," but the GAF remained 55.  

The evidence does not show that the veteran exhibits any of 
the specific symptoms which typify a 70 percent rating.  
However, the criteria set forth in the rating formula for 
mental disorders do not constitute an exhaustive list of 
symptoms, but rather are examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Nevertheless, the estimated GAF on both the 
examination and the outpatient treatment records was 55, 
which reflects moderate impairment.  (The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).)  The primary symptoms he has exhibited have been 
a labile mood and affect, with depression and anxiety.  He 
has sleep disturbance, but sleep impairment is a criterion 
for a 30 percent rating.  He complains of loss of 
concentration, evaluations have not found any cognitive 
impairment.  The medical evidence as a whole fails to show 
symptoms suggestive of a 70 percent rating.  

The veteran contends that he should be awarded a 100 percent 
rating for depressive disorder, because he is unemployable 
due to this condition, and he points to a Social Security 
Administration (SSA) decision showing disability was granted 
due to an affective disorder.  However, that decision was 
dated in April 1997, and the more recent evidence is of 
greater probative value as to the issue of the current level 
of impairment.  Significantly, at that time, SSA had records 
including VA treatment records dated in March 1997, which 
showed the veteran to be severely depressed, with a GAF of 
40.  He was noted to have had catastrophic stressors.  
Additionally, the evidence as a whole contains conflicting 
and inconsistent reports as to the disabilities which 
resulted in the veteran's loss of his job in August 1995.  
For instance, on a VA examination in July 1998, the veteran 
sated that he lost his job due his right foot disability, and 
this is supported by a September 1995 medical statement in 
connection with his disability retirement.  However, on an 
August 2002 VA examination, he said he had lost his federal 
job due to his right wrist disorder.  Since a TDIU rating has 
been in effect since the date of his disability retirement in 
August 1995, this matter need not be resolved conclusively, 
but the Board does note that the inconsistent reasons 
provided by the veteran lessen his credibility as to that 
matter.  Moreover, the medical evidence pertaining to the 
current appeal period consistently shows symptoms 
commensurate with no more than a 50 percent rating.  

The preponderance of the evidence is against the claim, for 
an increased rating, and the symptoms present do not more 
closely approximate the criteria for the higher rating.  
Accordingly, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied. 38 U.S.C.A. § 5107(b);  Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   

B.  Right Foot Disorder

The veteran claims a higher rating for his residuals of right 
fourth and fifth metatarsal head resection with 
metatarsalgia.  Currently, he is in receipt of a 30 percent 
rating under Diagnostic Code 5284, which provides ratings for 
residuals of other foot injuries.  Moderate residuals of foot 
injuries are rated 10 percent disabling; moderately severe 
residuals of foot injuries are rated 20 percent disabling; 
and severe residuals of foot injuries are rated 30 percent 
disabling.  A Note to Diagnostic Code 5284 provides that foot 
injuries with actual loss of use of the foot are to be rated 
40 percent disabling.  38 C.F.R. § 4.71a.

Currently, the veteran is in receipt of the highest rating 
provided for a unilateral foot disability, unless there is 
loss of use of the foot, which warrants a 40 percent rating.  
Service connection for a left foot disability has been denied 
on several occasions, and is not currently before the Board.  
The VA examination in February 2007 specifically found that 
the veteran did not have loss of use of the foot, and loss of 
use of the foot has not otherwise been shown.  

On the examination, the examiner noted that while walking on 
uneven ground was compromised, this did not constitute loss 
of use of foot or leg function.  The veteran said walking on 
level ground was unrestricted.  After walking 200 feet on the 
examination that day, the veteran reported no pain.  His gait 
was reciprocal heel toe without a limp.  No assistive 
ambulatory aids were required.  

Moreover, a higher rating based on functional impairment is 
not warranted.  See C.F.R. §§ 4.40, 4.45 (2007), DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The examiner noted that there 
was diffuse plantar forefoot tenderness, and he had mild 
clawing of the second and third toes.  However, there was no 
additional foot pain observed after he had walked 
approximately 200 feet.  Weakness and incoordination were not 
factors.  He did not experience flare-ups.  While he had 
difficulty rising on his toes on the right, pain did not 
increase or decrease with additional repetitions.  The motion 
arcs were not painful.  There was no abnormal shoe wear, and 
there were no callosities, or other signs of functional 
impairment.  

In sum, the veteran's symptoms involving his service-
connected right foot disorder are contemplated by the 30 
percent rating currently in effect.  He has not demonstrated 
loss of use, or functional impairment comparable to loss of 
use.  As the preponderance of the evidence is against the 
claim for a higher rating, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir.); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



III.  Earlier Effective Dates

The veteran's initial claim for service connection for right 
foot and right wrist disorders was received July 23, 1981.  
Service connection for residuals of right fourth and fifth 
metatarsal head resection with metatarsalgia and a right 
wrist disorder with scaphoid-lunate advanced collapse was 
granted in a March 1983 rating decision, with 10 percent 
ratings for each disability eventually made effective the 
date of claim.  He contends that the currently assigned 30 
percent ratings each for the right foot and right wrist 
disorders should be effective July 23, 1981.

In general, the effective date of an award of increased 
disability compensation shall be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date; otherwise, the effective date will 
be the date of VA receipt of the claim for increase, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a),(b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. 
App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); 
VAOPGCPREC 12-98.

A.  Right Foot Disorder

As noted above, service connection for residuals of right 
fourth and fifth metatarsal head resection with metatarsalgia 
was granted in March 1983, with a 10 percent rating assigned 
effective the date of claim, July 23, 1981.  In November 
1983, although a temporary total convalescent rating was 
granted, the 10 percent rating was restored following the 
temporary rating.  The veteran appealed, and in January 1984, 
a 20 percent rating was granted for his right foot 
disability, effective August 27, 1982.  However, in June 
1984, the rating was reduced to 10 percent, effective October 
1, 1984.  The case remained on appeal, and in a December 1988 
decision, the Board granted a 20 percent rating for residuals 
of right fourth and fifth metatarsal head resection with 
metatarsalgia.  That decision is final.  38 U.S.C.A. § 7104.

In implementing the Board decision in January 1989, the RO 
assigned a 20 percent rating, effective April 21, 1986.  The 
veteran did not appeal the effective date, and that, too, 
became final.  38 U.S.C.A. § 7105.  

The veteran's next claim for an increased rating for his 
right foot disorder was denied by the RO in February 1991.  
The veteran appealed, and the case was remanded by the Board 
in June 1992.  Following additional development, the veteran 
withdrew his appeal in a May 1996 written statement.  Thus, 
the February 1991 rating decision, as well as the other 
rating decisions issued while the case was on appeal, through 
February 1996, are final.  

In December 1997, the veteran claimed a higher rating, and in 
a July 1998 rating decision, the RO denied an increased 
rating for residuals of right fourth and fifth metatarsal 
head resection with metatarsalgia; the veteran did not appeal 
that decision, and it became final.  

The December 1988 Board decision, which, by granting a 20 
percent rating, in effect denied a 30 percent rating for the 
veteran's right foot disability.  The January 1989 rating 
decision is final as to the effective dates prior to that 
date.  Subsequent rating decisions through July 1998 which 
denied a higher rating are also final.  

Once an effective date has become final, a claimant's only 
recourse is to have the final decision revised on the grounds 
of clear and unmistakable error (CUE); there is no free-
standing claim for an earlier effective date.  Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  For a final Board 
decision, this can only be done by means of a motion for 
revision based on CUE filed directly at the Board.  See 
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2007).  
No such motion has been filed, nor have any of the veteran's 
written statements contained specific allegations of error in 
fact or law in the prior rating decisions.  In this regard, a 
disagreement with how the evidence is weighed and evaluated 
is not clear and unmistakable error, nor is a breach of the 
duty to assist.  See Cook v. Principi, 318 F.3d 1334 (Fed. 
Cir. 2002); Baldwin v. West, 13 Vet. App. 1 (1999); Luallen 
v. Brown, 8 Vet. App. 92, 95 (1995).  

Where there has been a prior final denial, the award of VA 
benefits may not be effective earlier than the date the VA 
received the particular application for which the benefits 
were granted.  Washington v. Gober, 10 Vet. App. 391 (1997).  
Thus, the effective date for an increased rating must be 
based on a new claim.  VA must consider all the evidence of 
record to determine when an ascertainable increase occurred 
in the rated disability. See Hazan v. Gober, 10 Vet. App. 511 
(1997); see also Swanson v. West, 12 Vet. App. 442 (1999).    

The last final rating decision before the current claim was 
in July 1998.  The RO, in its August 2004 rating decision, 
based the effective date of the grant of a 30 percent rating 
for residuals of right fourth and fifth metatarsal head 
resection with metatarsalgia on a claim for an increased 
rating for the right foot disorder received March 23, 2004.  

Thus, for an earlier effective date, there must be an open 
claim received between July 1998 and March 2004, and 
entitlement to an increased rating must be shown as well.  
Any communication or action indicating an intent to apply for 
VA benefits may be considered an informal claim.  38 C.F.R. § 
3.155(a) (2007).  When the informal claim pertains to an 
increased evaluation for a service-connected disability, the 
request will be accepted as a claim.  38 C.F.R. § 3.155(c).  

On January 17, 2001, a statement was received from the 
veteran in which he asked for an increase in compensation for 
both feet higher than 20 percent.  Although the RO 
interpreted this solely as a request to reopen a claim for 
service connection for a left foot disability, the veteran's 
statements must be construed in his favor, and the statement 
contains a request for an increase in compensation, with 
reference to a service-connected disorder.  Therefore, this 
claim constitutes an informal claim for an increased rating 
for the right foot disability.  The RO did not address this 
claim in its October 2002 rating decision.  However, if the 
record shows the existence of an unadjudicated claim, raised 
along with an adjudicated claim, and the RO's decision acts 
(favorably or unfavorably) on one of the claims but fails to 
specifically address the other claim, the second claim is 
deemed denied, and the appeal period begins to run.  See 
Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  
Moreover, the veteran's February 2003 substantive appeal 
specifically referred to an increased rating for the right 
foot disorder, satisfying the requirements for a notice of 
disagreement, at a minimum, and the October 2002 decision did 
not become final.  

In reviewing the evidence, the Board also finds that the 
symptoms found to warrant a 30 percent rating effective in 
March 2004 were at least as likely as not present at the time 
of the January 2001 claim.  However, this is based on 
histories provided on records dated in 2003 and 2004; the 
evidence does not show that in increase was factually 
ascertainable during the year preceding the claim; indeed, no 
medical treatment of the condition is shown during that year.  
Consequently, the veteran is entitled to an earlier effective 
date of January 17, 2001, but no earlier, for the assignment 
of a 30 percent rating for residuals of right fourth and 
fifth metatarsal head resection with metatarsalgia.  In 
reaching this determination, the benefit-of-the-doubt rule 
has been applied.  38 U.S.C. § 5107(b); see Ortiz, supra; 
Gilbert, supra.  

B.  Right Wrist Disorder

The veteran's original claim for service connection for a 
right wrist disorder was received in March 1983, and service 
connection for a right wrist disorder was granted, effective 
July 23, 1981.  Although initially rated noncompensable, in a 
November 1983 rating decision, a 10 percent rating was 
granted, effective July 23, 1981.  In November 1985, his 
appeal for an increased rating was remanded by the Board, and 
during the course of appellate development, in a June 1986 
rating decision, a 20 percent rating for his right wrist 
disorder was granted, effective April 21, 1986.  In July 
1986, the veteran withdrew his appeal in writing, and, thus, 
the June 1986 rating decision is final.  

In May 1989, he filed a claim for an increased rating for a 
right wrist disorder, which was denied in a July 1989 rating 
decision.  He appealed, and in a decision dated in December 
1990, the Board denied his claim for an increased rating.  

Subsequently, a higher rating for the right wrist disorder 
was denied in February 1991.  The veteran disagreed with that 
determination in September 1991, and after an additional 
rating decision in July 1992 and disagreement in October 
2002, the issue was incorporated into an ongoing appeal, and 
addressed in multiple supplemental statements of the case and 
rating decisions dated from November 1992 to February 1996.  
However, in a written statement received in May 1996, the 
veteran withdrew his appeal, and, therefore, the rating 
decisions issued in connection with his appeal are final. 

In a July 1998 rating decision, the RO denied an increased 
rating for a right wrist disorder with scaphoid-lunate 
advanced collapse, and the veteran did not appeal that 
decision.  

In December 2000, he filed a claim for an increased rating, 
which was denied in October 2002.  The veteran appealed, and 
in February 2004, the Board granted a 30 percent rating for a 
right wrist disorder with scaphoid-lunate advanced collapse.  
The RO implemented this grant in a March 2004 rating 
decision, effective December 11, 2000, the date the claim for 
an increased rating was received.  The veteran appealed the 
effective date.

Thus, as with the claim pertaining to the right foot 
disability, an effective date earlier than July 1998 is 
barred in the absence of CUE, due to final Board and RO 
decisions.  Again, there have been no specific allegations of 
CUE.  

After July 1998, no claim for an increased rating for a right 
wrist disorder with scaphoid-lunate advanced collapse was 
received prior to December 2000.  Moreover, the medical 
records do not show complaints of increased symptoms prior to 
December 2000, such as would constitute and informal claim, 
or evidence of a higher rating during the year preceding the 
claim.  Thus, the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C. § 5107(b); see 
Ortiz, supra; Gilbert, supra.  

IV.  Propriety of 70 Percent Combined Rating

In the March 2004 rating decision, the RO granted service 
connection for a depressive disorder, rated 50 percent 
disabling effective June 24, 1993, and assigned a 30 percent 
rating to the right wrist disability, effective December 11, 
2000; that disability had previously been rated 20 percent 
disabling.  The RO calculated the veteran's combined 
schedular rating to be 70 percent, effective June 24, 1993.  
The veteran disagreed, stating that the increased rating to 
30 percent warranted a combined rating of 80 percent.  (Since 
a TDIU rating was also granted, effective in August 1995, 
this would not affect his monetary benefits.)  After the 
rating for the veteran's right foot disability was increased 
to 30 percent, his combined rating was calculated at 80 
percent, effective in March 2004.  

When a veteran is assigned disability compensation ratings 
for more than one disability, unless otherwise specified, the 
individual ratings are not added, but are combined to arrive 
at the overall rating.  Specifically, combined total rating 
percentages are calculated using a combined ratings table 
developed from the consideration of the efficiency of the 
individual as affected first by the most disabling condition, 
then by the less disabling condition, then by other less 
disabling conditions, if any, in the order of severity. 38 
C.F.R. § 4.25.

Table I of 38 C.F.R. § 4.25 is used by first arranging the 
disabilities in the exact order of their severity, beginning 
with the greatest disability and then combined with use of 
Table I as indicated in § 4.25.  In this case, beginning June 
24, 1993, the veteran's service-connected disability ratings 
were 50 percent, 20 percent, and 20 percent.  Beginning 
December 11, 2000, the ratings were 50 percent, 30 percent, 
and 20 percent.  After the assignment of a 30 percent rating 
for the right foot disorder, the ratings were 50 percent, 30 
percent, and 30 percent.  

After the ratings are arranged in the exact order of their 
severity, the first two ratings will be combined by reading 
the degree of the first disability in the left column of 
Table I and the degree of the other in the top row.  The 
figure appearing in the space where the column and row 
intersect will represent the combined value of the two.  That 
exact number will then be combined with the third rating, 
similarly, by reading the higher number in the left column of 
Table I and the third rating in the top row.  The process 
continues until all ratings are combined.  The final figure 
then will be converted to the nearest number divisible by 10, 
and combined values ending in 5 will be adjusted upward.  
38 C.F.R. § 4.25.  

In applying the veteran's percentages to Table I, 50 percent 
and 20 percent combine to 60 percent, which in turn is 
combined with 20 percent for a combined value of 68 percent.  
This converts to a 70 percent combined rating.  

After the increased rating to 30 percent, effective December 
11, 2000, the 50 percent and 30 percent ratings combine for a 
value of 65 percent, which then is combined with 20 percent 
for a combined value of 72 percent, which converts to a 70 
percent rating.  Thus, the combined rating of 70 percent was 
properly calculated, based on those ratings.  

As a result of the above decision, the 30 percent rating for 
the right foot disorder will be effective January 17, 2001.  
Thus, as of that date, the 50 percent and 30 percent ratings 
combine for a value of 65 percent, which then is combined 
with 30 percent for a combined value of 76 percent, which 
converts to an 80 percent combined rating.  

However, in August 2004, the RO correctly calculated the 
combined rating of 80 percent based on service-connected 
disabilities rated 50 percent, 30 percent, and 30 percent 
disabling.  The RO's calculation of 70 percent for the 
veteran's combined rating percentage from July 1993, based on 
individual ratings, first of 50, 20, and 20 percent, and then 
50, 30, and 30 percent, was accurate; it was not until the 
rating for the third disability was increased to 30 percent 
that the combined rating was 80 percent, under the Combined 
Ratings Table.  Since the issue before the Board is whether 
the RO properly calculated the combined rating, based on the 
assigned ratings, the Board finds that the claim must be 
denied, as the calculations were correct.  The above decision 
will change the effective date of the combined rating of 80 
percent from March 23, 2004, to January 17, 2001, but will 
not affect the calculation.  Accordingly, the Board concludes 
the RO properly calculated the veteran's combined rating 
percentage in its March 2004 rating decision, based on the 
decisions then of record, and the appeal is denied.


ORDER

A rating in excess of 50 percent for depressive disorder is 
denied.

A rating in excess of 30 percent for residuals of right 
fourth and fifth metatarsal head resection with metatarsalgia 
is denied.

An earlier effective date of January 17, 2001, but no 
earlier, for the assignment of a 30 percent rating for 
residuals of right fourth and fifth metatarsal head resection 
with metatarsalgia is granted.

An effective date earlier than December 11, 2000, for the 
assignment of a 30 percent rating for a right wrist disorder 
with scaphoid-lunate advanced collapse is denied.

The RO properly calculated the veteran's combined rating 
percentage in March 2004; that appeal is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


